                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

                                                     CV 19-184-M-DLC-KLD
 SAVE THE BULL TROUT, FRIENDS
 OF THE WILD SWAN, and ALLIANCE
 FOR THE WILD ROCKIES,
                                                             ORDER
                      Plaintiffs,

        vs.

 MARGARET EVERSON, in her official
 capacity as Director of the U.S. Fish and
 Wildlife Service, and DAVID
 BERNHARDT, in his official capacity as
 Secretary of the Department of the
 Interior,
                     Defendants.



      Defendants have filed an Unopposed Motion to Extend Deadlines (Doc. 5).

Defendants state that they intend to file a motion to dismiss on January 21, 2020,

and ask the Court to stay the deadlines in the Case Management Order (Doc. 3)

pending a ruling on their motion to dismiss. Accordingly, and good cause

appearing,

      IT IS ORDERED that Defendants’ motion is GRANTED. If Defendants file


                                         1
a motion to dismiss Plaintiffs’ Complaint on January 21, 2020, the Plaintiffs shall

have until February 18, 2020 to respond to the motion and Defendants shall have

until March 10, 2020 to file a reply in support of the motion. The 26(f) Case

Management Plan and Conference is stayed pending disposition of the motion to

dismiss.

      If Defendants do not file a motion to dismiss on January 21, 2020, the Court

will issue a new case management order.

      DATED this 15th day of January, 2020.


                                       _____________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge




                                          2
